Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and remarks, filed on 10/31/22, have overcome all of the previously relied upon prior art rejections.  However, further search has led to new prior art rejections, which are described below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (WO 2017/155102).  The English language equivalent US 2020/0343453 is relied upon for citation purposes.
Claims 1-3: Tsuchiya et al. teaches compound 14 which has the structure  
    PNG
    media_image1.png
    221
    243
    media_image1.png
    Greyscale
(page 11).  This compound anticipates Formula 1-2C of claim 1 with variable c1 equal to 3, all R1 variables equal to hydrogen, variable c2 equal to 4, all R2 variables equal to hydrogen, variables D1a and D1b equal to a group satisfying formula 2 with variable a1 equal to 1, variable L1 equal to an unsubstituted C6 arylene (p-phenylene), variable X1 equal to a C(R5)(R6), variables R5 and R6 equal to a C1 alkyl group (methyl), variables A1 and A2 equal to a C6 carbocyclic group (benzene group), variables c3 and c4 equal to 4, all variables R3 and R4 equal to hydrogen, and variable Ar1 equal to a 9,9-dimethylacridine group, which is a substituted monovalent non-aromatic condensed polycyclic group.  The inventive compounds shown by Tsuchiya et al., which includes compound 14 above, are employed as emissive materials in organic light emitting devices.  The exemplified devices include an ITO anode, a hole transport region, a light-emitting layer, an electron transport region, and an Al cathode (examples 14-18).  The preparation of an organic light emitting device in the manner of any one of examples 14-18 using compound 14 above is at once envisaged.  Such a device anticipates all of the limitations of claims 1 and 2.
Claim 4: The inventive compounds taught by Tsuchiya et al. are blue emitters.  While compound 14 is not exemplified, it would be expected that this compound would satisfy Applicants claimed maximum emission wavelength range of claim 4, if for no other reason that compound 4 anticipates all of the structural limitations of Formula 1 of claim 1.  A chemical compound and its properties are inseparable.  
Claim 5: The emission layers taught by Tsuchiya et al. comprise a dopant which is one of the inventive compounds taught therein, thereby anticipating claim 5.
Claim 9: The rejection of claim 1 is incorporated into the rejection of claim 9.  Compound 14 above anticipates all of the limitations of Formula 1-2C with all variable assignments being the same as in claim 1, as described above, thereby anticipating claim 9. 
Claim 10: Variable Ar1 in compound 14 above is an acridinyl group, which is a group recited in claim 10.
Claims 14-16: Variables D1a and D1b in compound 14 are 9,10-dihydroacryidinyl groups which are substituted with two methyl groups, thereby satisfying claim 14, formula 2-1 of claim 15, and formula 2-5 of claim 16, with all variable assignments being the same as in claim 9.

Claims 1-3, 5, 9-12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiomi et al. (US 2022/0081450).  Shiomi et al. has an effective filing date of 12/14/18, which is earlier than Applicants (unperfected) foreign priority date. 
Claims 1-3 and 5: Shiomi et al. exemplifies compound 2, which has the structure 
    PNG
    media_image2.png
    168
    238
    media_image2.png
    Greyscale
 (page 139).   In example 3, this compound is employed in an organic light emitting device comprising an ITO anode, a hole injection layer, a hole transport layer, an electron blocking layer, an emission layer comprising compound 2, a red dopant (RD), and a thermally activated delayed fluorescent compound (TADF-1), a hole blocking layer, an electron transporting layer, an electron injection layer, and an Al cathode (paragraphs 0746-0758 and Table 2).  Compound 2 above anticipates Formula 1-2C of claim 1 with variable c1 equal to 3, variable R1 equal to hydrogen, variable c2 equal to 4, variable R2 equal to hydrogen, variables D1a and D1b equal to a group satisfying formula 2 with variable a1 equal to zero, variable X1 equal to a single bond, variables A1 and A2 equal to a C6 carbocyclic group (benzene group), variables c3 and c4 equal to 4, variables R3 and R4 equal to hydrogen, and variable Ar1 equal to a C12 heteroaryl group (dibenzofuranyl group).  The employment of compound 2 in the manner described above anticipates all of the device limitations of claims 1-3 and 5.  
Claim 9: The rejection of claim 1 is incorporated into the rejection of claim 9.  Compound 2 anticipates all of the limitations of Formula 1-2C, with all variable assignments being the same as in claim 1 above.
Claim 10: Variable Ar1 is equal to dibenzofuranyl which is a group recited in claim 10.
Claim 11: Variable Ar1 is a group satisfying Formula 5-1 of claim 11 with variables e3 and e4 being equal to 3 and 4, respectively, variables Z31 and Z32 being equal to hydrogen, and variable Y31 being equal to O.  
Claim 12: Variable Ar1 is a group satisfying formula 6-1 of claim 12.
Claims 14-16: Variables D1a and D1b are both equal to a carbazolyl group, thereby satisfying claim 14, as well as Formula 2-1 of claim 15 with all variable assignments being the same as claim 9, and formula 2-2 of claim 16.

Claims 1-3, 5, 6, 9-12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (CN-106966955).  A machine translation is included with this Office action.
Claims 1-3: Huang et al. teaches compounds of general formulae C-1 through C-6 on page 4.  Included in the compounds which satisfy one of formulae C-1 through C-6 is the compound 
    PNG
    media_image3.png
    314
    225
    media_image3.png
    Greyscale
(top of page 7).  This is one of many compounds explicitly taught by Huang et al. which satisfy Formula 1 of claim 1 given the way that Formula 1 is claimed.  As applied to Formula 1, the above compound satisfies formula 1-1A with variables D1a and D1b satisfying Formula 2 with variable a1 equal to zero, variable X1 equal to a single bond, rings A1 and A2 equal to unsubstituted C6 aryl groups (benzene), and all R3 and R4 groups equal to hydrogen.  Additionally, variable c1 is equal to 2, variable R1 is equal to a substituted C1 alkyl group (trifluoromethyl), variable c2 is equal to 4, one R2 is equal to hydrogen, two R2 groups are equal to a substituted C1 alkyl group (trifluoromethyl), and one R2 is equal to an unsubstituted C12 heteroaryl group (carbazolyl).  The inventive compounds taught by Huang et al. are taught and exemplified to be employed in an emission layer of an organic light emitting device which is comprised of an anode, a hole injection layer, a hole transport layer, an emission layer, an electron transport layer, and electron injection layer, and a cathode.  The preparation of an organic electroluminescent device comprising any one of the explicitly taught compounds of Huang et al., including the compound above, in the manner taught in the working examples is at once envisaged, thereby satisfying claims 1-3.
Claims 5 and 6: In device examples 1-4, an inventive compound taught by Huang et al. is employed in the emission layer.  The emission layer further comprises the phosphorescent dopant Ir(ppy)3 which satisfies the structural limitations of claim 6.  The inclusion of any one of the inventive compounds taught by Huang et al., including the compound above, in the manner of the device examples taught in paragraph 0118 is at once envisaged, thereby satisfying claims 5 and 6.
Claim 9. The rejection of claim 1 is incorporated into the rejection of claim 9.  The compound shown above satisfies the limitations of Formula 1 of claim 9, with all variable assignments being the same as described in claim 1 above.
Claim 10: Variable Ar1 is equal to carbazolyl which is a group recited in claim 10.
Claim 11: Variable Ar1 is a group satisfying Formula 5-5 of claim 11 with variables e3 and e4 being equal to 3 and 4, respectively, and variables Z31 and Z32 being equal to hydrogen.
Claim 12: Variable Ar1 is a group satisfying formula 6-25 of claim 12.
Claims 14-16: Variables D1a and D1b are both equal to a carbazolyl group, thereby satisfying claim 14, as well as Formula 2-1 of claim 15 with all variable assignments being the same as claim 9, and formula 2-2 of claim 16.
Claim 19: The compound shown above satisfies formula 1-1A with variable Ar1 being a group satisfying formula 6-25, thereby satisfying claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (WO 2017/155102).
Claim 8: Tsuchiya et al. teaches and exemplified that the electron transport region may be a phosphine oxide containing compound (DPEPO, which is employed in device examples 15, 17, and 18).  The employment of DPEPO in an organic light emitting device where the emission layer is comprised of compound 14 would have been obvious to one having ordinary skill in the art.  

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi et al. (US 2022/0081450).  
Claim 4: While the working examples employ a red dopant, Shiomi et al. explicitly teaches that blue dopants can be employed (paragraphs 0479-480), which have a maximum emission wavelength which overlaps with the about 390 nm to about 440 nm range of claim 4.
Claim 7: Paragraph 0414 of Shiomi et al. teaches that more than one hole transport layer may be employed.  As such, the preparation of an organic light emitting device having two hole transport layers is obvious to one having ordinary skill in the art, thereby satisfying claim 7.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN-106966955).
Huang et al. teaches that more than one hole transport layer may be included (paragraph 0109 of the machine translation).  The employment of at least two hole transport layers is therefore obvious to one having ordinary skill in the art, thereby satisfying claim 7.

Allowable Subject Matter
Claim 20 is allowed for reasons already of record.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766